FINAL REJECTION
This office action is in response to the amendments to the claims filed on 18 November 2020.  Claims 1 – 7 and 10 – 12 are pending and currently being examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previously made claim objections are hereby withdrawn in view of suitable amendments thereof submitted with applicant’s response.

Claim Rejections - 35 USC § 112
The previously made 112 rejections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto (PG Pub US 20130028720 A1).


    PNG
    media_image1.png
    499
    757
    media_image1.png
    Greyscale

In Re Claim 1, the Figure 10 embodiment of Fujimoto discloses A turbofan (Figure 10 embodiment ONLY) which is applied to a blower (Figure 2) and which blows air while rotating about a fan axial center line (rotational axis of shaft 11), comprising:
a fan main body member (3 which comprises 21, 2, 23) including a plurality of blades (2) disposed around the fan axial center line, a shroud ring (23) having formed therein an intake hole (below 8, see Figure 2) into which air (paragraph [0045]) is suctioned, the shroud ring being provided on one side in an axial direction (above the blades) of the fan axial center with respect to the plurality of blades and being coupled to each of the plurality of blades (paragraph [0051]), and

an other end side plate (21a, paragraph [0070]) states that the plate, in a state of being fitted to a radially outer side of the fan hub portion, is joined to an other side blade end portion included in each of the plurality of blades (paragraph [0070]: “attached to the lower portion of impeller 3”), the other side blade end portions of the plurality of blades being on an other side (below the blades) which is opposite to the one side (above the blades) in the axial direction, wherein
an outer diameter (21B in Figure 4) of the fan hub portion is smaller than an inner diameter (23A in Figure 4) of the shroud ring (see paragraph [0048]: “However, the outside circle 21B of the lower shroud 21 may be slightly smaller than the inside circle 23A of the upper shroud 23”; paragraph [0051] also mentions this as an alternative to the diameters being the same), and
the plurality of blades (2), the shroud ring (23), and the fan hub portion (21) collectively have been designated as “impeller 3” and are integrally formed as stated in (Paragraph [0051]: “it is possible to integrally form impeller 3 only by using upper and lower molds”), and
the fan hub portion includes a hub outer circumferential end portion (annotated above, i.e. the outer portion of shroud 21) provided on the outer side of the fan hub portion in the radial direction, and an annular extension portion (annotated above) which extends 

    PNG
    media_image2.png
    846
    834
    media_image2.png
    Greyscale

In Re Claim 2, the shroud ring (annotated above) has a ring inner circumferential end portion (annotated above) and a ring outer circumferential end portion (paragraph [0070]: “outside diameter of the upper shroud 23”) which forms the intake hole (annotated above), the ring inner circumferential end portion is on an inner side in a radial direction of the fan axial center line (vertical centerline of the figure),
each of the plurality of blades includes a blade front edge (annotated above) on an upstream side in an air flow direction of the air which passes through the intake hole and flows between the plurality of blades, and the blade front edge extends further 

    PNG
    media_image3.png
    855
    821
    media_image3.png
    Greyscale

In Re Claim 3, the shroud ring has a ring outer circumferential end portion (annotated above) on an outer side in the radial direction,
the other end side plate has a side plate outer circumferential end portion (annotated above) on the outer side in the radial direction,
the ring outer circumferential end portion and the side plate outer circumferential end portion are disposed so as to be separated (axially) from each other along the axial direction, and an air outlet (annotated above) for blowing out the air is formed between 
the blade front edge has a ring side connection end (annotated above) connected to the shroud ring, and
the ring side connection end is positioned further toward the one side in the axial direction than one opening portion (labeled “one end of the air outlet” in the annotated figure above) of the air outlet positioned on the one side in the axial direction.

    PNG
    media_image4.png
    840
    821
    media_image4.png
    Greyscale

In Re Claim 4, the ring inner circumferential end portion has a first end (labeled “one side end of the ring inner circumferential end portion in the one side” in the annotated figure above) towards the one side of the axial direction, and the ring side connection end of the blade front edge (annotated above) is positioned further toward 

    PNG
    media_image5.png
    779
    834
    media_image5.png
    Greyscale

In Re Claim 5, the blade front edge (annotated above) includes a hub side connection end (annotated above) connected to the fan hub portion, and
a virtual tangent line (annotated above) which is in contact with the blade front edge at the hub side connection end is configured so as to be inclined (at 42 degrees as depicted) with respect to the fan axial center line such that the virtual tangent line (annotated above) inclines away from the fan axial center line towards the one side (up) of the axial direction (the portion of the virtual tangent line labeled “one side of the virtual tangent line” gets further away from the axial center line when moving further towards the one side along the virtual tangent line).

    PNG
    media_image6.png
    889
    997
    media_image6.png
    Greyscale

In Re Claim 7, the annular extension portion (annotated above) is fixed to a rotor (annotated above, this is also well known, for further evidence thereof – see the Kudo reference made of record) of an electric motor (13) which rotates the fan hub portion (see label “hub outer circumferential end portion” in the annotated figure above), the rotor being disposed on an inside of the annular extension portion.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (PG Pub US 20130028720 A1) in view of Whitehead (British Patent GB 750305 A)
In Re Claim 6, each of the plurality of blades of Fujimoto has a positive pressure surface (on one side) and a negative pressure surface (on the other side), however Fujimoto does not disclose protrusions as claimed.
Nevertheless, Figure 3 of Whitehead discloses a blade with a positive pressure surface (on one side) and a negative pressure surface (on the other side).  Each side has a protrusion (15A described as a “sharp edge”) which extends along the entire span of the surfaces (Column 1, Lines 19 – 20: “extending spanwise of the blade”), which implies it would linearly extend from the ring to the hub in the modified apparatus.  Note that there is protrusion on BOTH surfaces as suggested in Column 1, Line 18: “one or both faces”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the positive pressure surface and negative pressure surface of Fujimoto to include a protrusion as taught by Whitehead for the purpose of improving efficiency in operation at low speeds (Column 1, Lines 13 – 14 of Whitehead).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (PG Pub US 20130028720 A1) in view of Felix (US Patent 5,395,071 A).
In Re Claim 6, each of the plurality of blades of Fujimoto has a positive pressure surface (on one side) and a negative pressure surface (on the other side), however Fujimoto does not disclose protrusions as claimed.
Nevertheless, Figure 2 of Felix discloses a blade with a positive pressure surface (“L”) and a negative pressure surface (“U”).  Each side has a protrusion (21 or 22 on one surface, 23 or 24 on the other surface) which extends along the entire span of the surfaces (perpendicular to the depicted cross section), which implies it would linearly extend from the ring to the hub in the modified apparatus.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the positive pressure surface and negative pressure surface of Fujimoto to include one or more protrusions as taught by Felix for the purpose of providing a stable, high efficiency blades (Column 2, Lines 11 – 12 of Felix).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (PG Pub US 20130028720 A1) in view of Moore (US Patent 4,263,842 A).
In Re Claim 6, each of the plurality of blades of Fujimoto has a positive pressure surface (on one side) and a negative pressure surface (on the other side), however Fujimoto does not disclose protrusions as claimed.
Nevertheless, Moore discloses a blade (airfoil) with a positive pressure surface (one side surface) and a negative pressure surface (the other side surface).  Each side has a protrusion (46, 48 – see Column 8 Line 67 – Column 9 Line 2: “Aerodynamic trips blade improve aerodynamic performance and in the preferred embodiment a ridge embossed on each side of the blade”) which extends along the entire span of the surfaces (Column 8, Lines 47 – 50: “placed along the length of and parallel to the leading edge of the louver blade”), which implies it would linearly extend from the ring to the hub in the modified apparatus.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the positive pressure surface and negative pressure surface of Fujimoto to include a protrusion as taught by Moore for the purpose of improving aerodynamic performance by reducing drag (Column 2, Line 19 of Moore).


Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (PG Pub US 20130028720 A1) in view of Moriya (PG Pub US 20070128052 A1).

    PNG
    media_image7.png
    431
    711
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    745
    1238
    media_image8.png
    Greyscale

In Re Claims 10 – 12, Fujimoto does not disclose that the annular extension portion extends below a lower surface of the other end side plate in a vertical direction.
Nevertheless, with reference to the Figure 11 embodiment, Moriya discloses an other end side plate (23, it is on the other side of the blades from shroud ring 24) and an annular extension portion (annotated above) that extends below a lower surface of the other end side plate in a vertical direction as depicted.  The annular extension portion is fixedly attached to a rotor (annotated above, elements 321a/322 in Figure 1) of an electric motor (3 in Figure 1) which rotates the fan hub portion (3213 in figure 1), the rotor being disposed on an inside of the annular extension portion as depicted.  The annular extension portion of the fan hub portion extending below the lower surface of the other end side plate in a vertical direction includes a single annular extension portion (there is only one extension as depicted).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the annular extension portion of Fujimoto such that it extends below a lower surface of the other end side plate in a vertical direction as taught by Moriya for the purpose of enhancing the magnetic flux interaction between the magnet (322) and the stator (31b) because the magnet would be made longer in the vertical direction.


Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (PG Pub US 20130028720 A1) in view of Chiu (PG Pub US 20040212262 A1).

    PNG
    media_image9.png
    592
    744
    media_image9.png
    Greyscale

In Re Claims 10 – 12, Fujimoto does not disclose that the annular extension portion extends below a lower surface of the other end side plate in a vertical direction.
Nevertheless, with reference to the Figure 1, Chiu discloses an other end side plate (annotated above) and an annular extension portion (annotated above) that extends below a lower surface of the other end side plate in a vertical direction as depicted.  The annular extension portion is fixedly attached to a rotor (annotated above) of an electric motor (well known) which rotates the fan hub portion, the rotor being disposed on an inside of the annular extension portion as depicted.  The annular extension portion of the fan hub portion extending below the lower surface of the other 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the annular extension portion of Fujimoto such that it extends below a lower surface of the other end side plate in a vertical direction as taught by Chiu for the purpose of enhancing the magnetic flux interaction between the rotor magnet and the stator because the magnet would be made longer in the vertical direction.


Response to Arguments
Applicant has argued on Pages 14 – 15 of Applicant’s Response that “As previously discussed, Applicant’s recited annular extension portion is intended, in one aspect, to act as a guide for assembly with the side plate. In contrast, as illustrated in FIG. 10 of Fujimoto et al., hub 21 has a slanted end portion so as to rest on top of the side plate 21a (which is similarly slanted to receive the hub 21). As a result, the device disclosed in Fujimoto et al. need not guide and forming an annular extension portion extending below the side plate at the end of the hub 21 would be needless and interfere with the slanted joining structure illustrated in FIG. 10 of Fujimoto et al”.

    PNG
    media_image10.png
    499
    757
    media_image10.png
    Greyscale

Examiner’s Response: Applicant shall note that only an upper portion of shroud (21) is being designated the hub, and the remaining small lower portion (within the annotated rectangle above) is being designated the annular extension portion. 
First of all, although a “slanted end” is depicted in some of the Figures, paragraph [0070] strongly suggests that the end is straight/vertical (like applicant’s invention - 564): “The diameter (inside diameter) of a hollow portion of the base plate 21a is the same as the outside diameter of the lower shroud 21” as cited.
In any case, even the side edge (“slanted end portion” referenced by applicant) of the annular extension portion assists in positioning the side plate horizontally relative to the hub, therefore it functions as a guide.  The following figures schematically show intermediate positions of the side plate as its edge is guided into place along the slanted end referred to by the applicant.

    PNG
    media_image11.png
    541
    930
    media_image11.png
    Greyscale

The above shows the side plate as it approaches the assembly position

    PNG
    media_image12.png
    541
    930
    media_image12.png
    Greyscale

The above shows the intermediate position of the side plate as it is guided along the slanted end portion (of the annular extension portion)

    PNG
    media_image13.png
    541
    930
    media_image13.png
    Greyscale

The above shows the fully assembled position of the side plate.  As evidenced above the slanted end of the annular extension portion clearly guides the side plate into position.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746